Richardson, C. J.
delivered the opinion of the court.
The circumstance, that Eaton removed from the state after the commencement of his action, and before judgment was rendered against him, is wholly immaterial in this case. A plaintiff, who is an inhabitant of ih:s state *220when the suit is commenced, is a competent endorser of his own writ.
We have always held, in this state, that an attorney, having authority to commence an action in the name of any individual, is authorized to place the name of that individual upon the writ as endorser. And when the endorsement is made, in the mode adopted in this case, it is always considered as the endorsement of the plaintiff and not of the attorney. A writ endorsed like this, in a case where the plaintiff lives out of the state, and where the statute requires a responsible person, who is an inhabitant of the state, is considered as having no such endorser as the statute requires.

Judgment for the defendant,